IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,481




EX PARTE KENNETH GLENN MILNER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2405 IN THE 100TH DISTRICT COURT
FROM CARSON COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted capital
murder and sentenced to imprisonment for life. He did not appeal his conviction. 
            Applicant contends, among other things, that his conviction violates the double jeopardy
prohibition on multiple punishments for the same offense. Brown v. Ohio, 432 U.S. 161, 165 (1977);
Saenz v. State, 166 S.W.3d 270, 272 (Tex. Crim. App. 2005). We order that this application be filed
and set for submission to determine whether Applicant’s claim is procedurally barred under Article
11.07, § 4 of the Code of Criminal Procedure and whether a person can be sentenced to multiple
punishments for attempting to commit multiple capital murders “pursuant to the same scheme or
course of conduct.” Tex. Pen. Code § 19.03(a)(7)(B). The parties shall brief these issues.
            The trial court shall determine whether Applicant is indigent. If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent him. Tex.
Code Crim. Proc. art 26.04. The trial court shall send to this Court, within 60 days of the date of
this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent. All briefs shall be filed with this Court within 90 days of the date of
this order.
Filed: January 26, 2011
Do not publish